Cranch, C. J.
The question submitted, as I understand it, is, whether under the power given by the 7th section of the charter of 1820, “ to provide for licensing, taxing, and regulating ordinaries and taverns, the corporation can prohibit licensed tavern-keepers to sell spirituous liquors to free colored persons, there being no like prohibition to sell to white persons, to wit: Can the *382corporatipn, in this respect, lawfully discriminate' between white and colored- persons ?
I am of opinion that, under the power to provide for licensing, taxing, and regulating ordinaries and taverns, the corporation has power to prohibit the sale of spirituous liquors to colored persons of all descriptions, free or bond, young or old, or to minors, apprentices, servants, hack-drivers, porters, &c., whether white or colored.